Citation Nr: 0635297	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  98-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a rectal disorder, 
claimed as secondary to service-connected ulcerative colitis.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.






ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1979 to 
August 1984.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2001 rating decision by the 
RO in Pittsburgh, Pennsylvania that denied service connection 
for ulcers in the rectal area, claimed as secondary to the 
service-connected ulcerative colitis.  

The Board remanded this case to the RO for additional 
development of the record in July 2002.  

The file was subsequently transferred to the Winston-Salem 
RO, which is now the Agency of Original Jurisdiction.  The 
Winston-Salem RO issued a Supplemental SOC (SSOC) in June 
2003 continuing the denial of secondary service connection 
for a rectal disorder.  

In October 2004, the Board once again remanded the claim to 
the RO, via the Appeals Management Center (AMC), for further 
development.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran currently has service connection for 
ulcerative colitis, rated as 60 percent disabling.  

3.  The veteran is shown to suffer from separately ratable 
hemorrhoids and loss of sphincter control that as likely as 
not are caused by her service-connected ulcerative colitis.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by hemorrhoids and loss of sphincter 
control is proximately due to or the result of the service-
connected ulcerative colitis.  38 U.S.C.A. §§ 1101, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a) (2006)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

VCAA and its implementing regulations essentially include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the above criteria, and in 
view of the Board's favorable disposition, the Board finds 
that all notification and development action needed to render 
a fair decision on the issue of service connection for a 
rectal disorder, claimed as secondary to service-connected 
ulcerative colitis, has been accomplished.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a) (2002); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

To prevail on the issue of secondary service causation, the 
record must show (1) evidence of a current disability, (2) 
evidence of a service-connected disability, and (3) medical 
nexus evidence establishing a connection between the current 
disability and the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).  

In this case, the veteran has been diagnosed with internal 
hemorrhoids, most likely as a consequence of frequent bowel 
movements and colon irritation (letter from VA nurse J.M.G. 
dated in March 2005).  

A VA medical examination in May 2006 noted current poor 
sphincter control and resultant fecal leakage, as well as 
tenderness to palpation; a subsequent examiner's opinion in 
June 2006 stated that the rectal disability is at least as 
likely as not caused or aggravated by her service-connected 
ulcerative colitis.  

Based on the evidence above, all three Wallin elements for 
secondary service connection for a rectal disorder are 
satisfied.  

The RO denied separate secondary service connection in this 
case based on a finding that the veteran's rectal disorder is 
part of the service-connected ulcerative colitis, and that 
the disability rating assigned to the ulcerative colitis (30 
percent from April 30, 1987 to August 26, 2003, and 60 
percent from August 27, 2003) compensates her for the claimed 
rectal disorder.  See SSOC dated in July 2006.  

The Board notes, however, that if a veteran has separate and 
distinct manifestations relating to the same injury, he or 
she should be compensated under different diagnostic codes.  
Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 
Vet. App. 225 (1993).  Disabilities arising from a single 
disease entity (e.g. arthritis, multiple sclerosis, 
cerebrovascular accident, etc.) are rated separately and 
combined under the combined ratings table.  See 38 C.F.R. 
§ 4.25(b).  

The evaluation of the same manifestation under different 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Also, 38 
U.S.C.A. sec. 1155 implicitly contains the concept that the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same symptoms; 
such a result would overcompensate the claimant for the 
actual impairment of his earning capacity and would 
constitute pyramiding.  Esteban, 6 Vet. App. at 261, citing 
Brady v. Brown, 4 Vet. App. 203 (1993).  

In this case, however, the veteran's ulcerative colitis is 
rated under the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7323, which do not account for either hemorrhoids (which 
are rated under the criteria of Diagnostic Code 7336) or 
impairment of sphincter control (which is rated under the 
criteria of Diagnostic Code 7332).  

Since this veteran's rectal disorders are shown to be 
secondary to her service-connected ulcerative colitis, and 
since her symptoms are separately compensable under the 
rating schedule, the Board finds that separate rating is 
appropriate in this case.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  

By reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In light of foregoing, and with resolution of all reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for a rectal disorder manifested by hemorrhoids 
and loss of sphincter control, as secondary to service-
connected ulcerative colitis, is warranted.  



ORDER

Service connection for hemorrhoids and loss of sphincter 
control as secondary to service-connected ulcerative colitis 
is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


